DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Request for Continued Examination filed on February 18, 2022.
Claims 1-17 are pending.
Claims 1, 10, 16 and 17 have been amended.

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mariani (US 7,493,604) in view of Lai et al. (US 6,382,846) and in further view of Lo (US 7,472,386).

With respect to Claim 1, Mariani discloses:
	receiving source code from a data store including a first addressable entity specified in a programming language; (receiving programs written in a high-level programming language such as Visual Basic, C++, C# or Java (source code) that includes various objects/statements (first addressable entity), Column 2, lines 35-42; IL code can be obtained from any of a variety of sources such as an optical or magnetic disk, volatile or nonvolatile memory, from a remote device, etc. (data store), Column 3, lines 38-41)
detecting in the source code, via scanning one or more statements, instructions, declarations, and/or definitions, an excludable indicator indicating that the first addressable entity is excludable, based on translating, from a second translation of the source code; (detecting in the source code the load-time constant “debug” (excludable indicator) which indicates that modifications (exclusions) can be made to the IL code to generated optimized/modified intermediate language code (second translation/based on translating) depending on the value of the load-time constant “debug”, Columns 5 and 6, lines 50-67 and 1-59 respectively; evaluating and detecting (scanning) within IL code certain programming variables (statement/instruction/declaration/definition) that are marked as load-time constants, Columns 3 and 4, lines 62-67 and 1-14 respectively)
generating a first translation, of the source code, including a first translation of the first addressable entity that is accessible via the data store; (the high-level version (source code) is compiled (translated) into an intermediate language (IL) (first translation), Column 2, lines 39-42; the compiled version is stored in memory (accessible via the data store))
and generating, in response to detecting the excludable indicator, excluding information identifying the first translation of the first addressable entity that is accessible via the data store as excludable for excluding the first addressable entity from the second translation generated from the first translation of the source code. (see Table 1 and Table 2; assuming the “debug” load-time constant value is “true”, the IL code is modified to keep the “then” branch and deletes (excludes) the “else” branch as well as the if statement itself (excludes) and then the modified IL code is just-in-time compiled (second translation) as needed, Column 6, lines 17-40 and 60-61)
Mariani does not disclose:
translating a symbolic reference into another symbolic reference;
data store on a network;
However, Lai et al. disclose:
translating a symbolic reference into another symbolic reference; (if a symbolic reference has not been resolved into a numeric operand, a search is performed on a data object for a numeric refence (another symbolic reference) that relates the symbolic reference to a numeric operand, Abstract, lines 3-18)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lai et al. into the teaching of Mariani to include translating a symbolic reference into another symbolic reference in order to execute instructions that contain symbolic references. (Lai et al., Column 1, lines 37-44)
	Mariani and Lai et al. do not disclose:
data store on a network;
However, Lo discloses:
data store on a network; (copy of a compiled code on a server (data store on a network), Column 3, lines 62-64)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lo into the teaching of Mariani and Lai et al. to include data store on a network in order to have a central location where version of compiled code can be accessed.

	With respect to Claim 2, all the limitations of Claim 1 have been addressed above; and Mariani further discloses:
	wherein the first addressable entity includes at least one of a variable, a constant, a function, a subroutine, a procedure, a module, a method, a class, an object, a scoped code block, and an instruction identified by a label. (see Table 1 and Table 2; the “else” branch of the if-then-else statement (first addressable entity))

With respect to Claim 3, all the limitations of Claim 1 have been addressed above; and Mariani further discloses:
wherein the excludable indicator is included in at least one of a declaration of, a definition of, and a reference to the first addressable entity. (load-time constant “debug” (excludable indicator) indicates that modifications (exclusions) can be made to the IL code by keeping/removing various program statements (first addressable entity) depending on the value of the load-time constant, Columns 5 and 6, lines 50-67 and 1-59 respectively)

With respect to Claim 4, all the limitations of Claim 1 have been addressed above; and Mariani further discloses:
wherein the excludable indicator is at least one of defined by the programming language and definable according to the programming language. (certain programming variables are marked as load-time constants (excludable indicators), Column 3, lines 64-65)

With respect to Claim 5, all the limitations of Claim 1 have been addressed above; and Mariani further discloses:
wherein the programming language defines the first addressable entity as excludable in the absence of an indicator indicating otherwise. (load-time constant “debug” (excludable indicator) indicates that modifications (exclusions) can be made to the IL code by keeping/removing various program statements (first addressable entity) depending on the value of the load-time constant (no other indicator identifies that the statements should not be excluded), Columns 5 and 6, lines 50-67 and 1-59 respectively)

With respect to Claim 6, all the limitations of Claim 1 have been addressed above; and Mariani further discloses:
wherein the excludable indicator identifies an attribute, of the first addressable entity, that is at least one of defined by the programming language and specified, based on information received from a user, according to the programming language. (load-time constant “debug” (excludable indicator) indicates that modifications (exclusions) can be made to the IL code by keeping/removing various program statements (first addressable entity) depending on the value (attribute) of the load-time constant, Columns 5 and 6, lines 50-67 and 1-24 respectively; a user can change the current environment to an environment that provides additional diagnostic information, Column 8, lines 18-41)

With respect to Claim 7, all the limitations of Claim 6 have been addressed above; and Mariani further discloses:
wherein the attribute identifies at least one of a tag, a phrase, a symbol, a symbolic expression, a condition, a logical expression, a mathematical expression, and an annotation. (the value (condition) of the load-time constant determines which statements to keep or remove from the IL code, Columns 5 and 6, lines 50-67 and 1-24 respectively)

With respect to Claim 8, all the limitations of Claim 1 have been addressed above; and Mariani further discloses:
wherein the first addressable entity is specified in the first translation according to a first representation language wherein the first representation language includes at least one of an assembler language statement, a statement in high-level programming language, object code, byte code, and machine code. (the high-level version (source code) is compiled (translated) into an intermediate language (IL) (first translation), Column 2, lines 39-42; the source code and thus the original IL code includes the complete if-then-else statement (first addressable entity), Column 5, lines 60-66)

With respect to Claim 9, all the limitations of Claim 1 have been addressed above; and Mariani further discloses:
wherein the excluding information is stored at least one of external to the first translation, in a data entity with the first translation, and in the first translation. (the “else” branch (excluding information) is stored in the original IL code (first translation), Column 5, lines 60-66)

With respect to Claim 13, all the limitations of Claim 1 have been addressed above; and Mariani further discloses:
wherein the excluding information identifies an attribute of the first addressable entity at least one of defined in and specifiable in at least one of the programming language and a first representation language of the first translation. (load-time constant “debug” indicates that modifications (excluding information) can be made to the IL code by keeping/removing various program statements (first addressable entity) depending on the value (attribute) of the load-time constant, Columns 5 and 6, lines 50-67 and 1-24 respectively; based on the current environment (attribute), various diagnostic information (first addressable entity) is included or excluded from execution of the code (excluding information), Column 8, lines 18-42)

With respect to Claim 14, all the limitations of Claim 13 have been addressed above; and Mariani further discloses:
wherein the attribute is specified in the programming language by information received from a user. (user changes the current environment (attribute) to an environment that provides additional diagnostic information, Column 8, lines 18-41)

With respect to Claim 15, all the limitations of Claim 14 have been addressed above; and Mariani further discloses:
wherein the attribute includes at least one of a tag, a phrase, a symbol, a symbolic expression, a condition, a logical expression, a mathematical expression, and an annotation. (the value (condition) of the load-time constant determines which statements to keep or remove from the IL code, Columns 5 and 6, lines 50-67 and 1-24 respectively; the value of the current environment (condition) determines what information is included/excluding from view, Column 8, lines 18-41)

Claim 16 is system claim corresponding to the method claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

Claim 17 is computer program product claim corresponding to the method claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mariani (US 7,493,604) in view of Lai et al. (US 6,382,846) in view of Lo (US 7,472,386) and in further view of Beckwith et al. (US 8,887,131).

With respect to Claim 10, all the limitations of Claim 1 have been addressed above; and Mariani, Lai et al. and Lo not disclose:
wherein at least a portion of the excluding information is stored in a symbol table including metadata about the addressable entity based on the source code.
However, Beckwith et al. disclose:
wherein at least a portion of the excluding information is stored in a symbol table based on the source code. (using a dispatch table (symbol table) to indicate objects oriented methods that are unused and should be deleted (excluding information/metadata about the addressable entity), Column 3, lines 54-57; the dispatch table contains the addresses  of the object’s dynamically bound methods (metadata about the addressable entity, Column 4, lines 46-51)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Beckwith et al. into the teaching of Mariani, Lai et al. and Lo to include wherein at least a portion of the excluding information is stored in a symbol table based on the source code in order to reduce object code size. (Beckwith et al., Column 4, lines 8-16)

With respect to Claim 11, all the limitations of Claim 1 have been addressed above; and Mariani, Lai et al. and Lo do not disclose:
wherein the excluding information identifies a location of the first translation of the first addressable entity in the first translation.
However, Beckwith et al. disclose:
wherein the excluding information identifies a location of the first translation of the first addressable entity in the first translation. (using a dispatch table to indicate objects oriented methods that are unused and should be deleted (excluding information), Column 3, lines 54-57; the dispatch table contains the addresses (location) of the object’s dynamically bound methods, Column 4, lines 46-51)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Beckwith et al. into the teaching of Mariani, Lai et al. and Lo to include wherein the excluding information identifies a location of the first translation of the first addressable entity in the first translation in order to reduce object code size. (Beckwith et al., Column 4, lines 8-16)

With respect to Claim 12, all the limitations of Claim 11 have been addressed above; and Mariani further discloses:
wherein the location is identified based on at least one of a symbolic indicator and an address of the location in the first translation. (using a dispatch table to indicate objects oriented methods that are unused and should be deleted (excluding information), Column 3, lines 54-57; the dispatch table contains the addresses (address of the location) of the object’s dynamically bound methods, Column 4, lines 46-51)

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 13-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed February 18, 2022 have been fully considered but they are not persuasive.

In the Remarks, Applicant argues:
Specifically, the Examiner has relied on Column 3, lines 54-57 from the Beckwith reference to make a prior art showing of applicant’s claimed technique “wherein at least a portion of the excluding information is stored in a symbol table including metadata about the identified entities based on the source code” (see this or similar, but not necessarily identical language in the independent claims).
Applicant respectfully notes that the Beckwith reference, as relied upon by the Examiner, discloses that “using a dispatch table to indicate objects oriented methods that are unused and should be deleted.” See Column 3, lines 54-57. However, disclosing that “using a dispatch table to indicate objects oriented methods that are unused and should be deleted,” as in the Beckwith excerpt(s) relied upon, does not teach or suggest “wherein at least a portion of the excluding information is stored in a symbol table including metadata about the identified entities based on the source code” (emphasis added), as claimed by applicant. 

Examiner’s Response:
The Examiner respectfully disagrees. As can be seen in the updated rejection to claim 10, it is the Examiner’s position that Beckwith discloses “a symbol table including metadata about the identified entities based on the source code”. Specifically, Beckwith discloses the dispatch table (symbol table) contains the addresses of the object’s dynamically bound methods (see Column 4, lines 46-51). This can be reasonably considered the “metadata about the identified entities based on the source code”.
Therefore, for at least the reasons set forth above, the rejection made under 35 U.S.C. §103 with respect to claims 10-12 are proper and thus, maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LU/
Lanny UgExaminer, Art Unit 2191                                                                                                                                                                                                        
May 12, 2022

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191